           Case 1:20-vv-00428-UNJ Document 35 Filed 02/26/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0428V
                                          UNPUBLISHED


    TIMOTHY BROPHY,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: January 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Jessica E. Choper, Britcher Leone, L.L.C., Glen Rock, NJ, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On April 14, 2020, Timothy Brophy filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that he suffered Guillain Barre Syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine received on October 17, 2018. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 15, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On January 8, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $95,545.83.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00428-UNJ Document 35 Filed 02/26/21 Page 2 of 5




      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $95,545.83 (representing $90,000.00 for pain and suffering and
$5,545.83 for past lost earnings) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:20-vv-00428-UNJ Document 35 Filed 02/26/21 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
    TIMOTHY BROPHY,                                )
                                                   )
                 Petitioner,                       )
                                                   )    No. 20-428V
    v.                                             )    Chief Special Master Corcoran
                                                   )    ECF
    SECRETARY OF HEALTH AND HUMAN                  )
    SERVICES,                                      )
                                                   )
                 Respondent.                       )
                                                   )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On April 14, 2020, Timothy Brophy (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), as amended. Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a

result of an influenza (“flu”) vaccine administered to him on October 17, 2018.1 Petition at 1.

On July 22, 2020, petitioner amended his petition to correct the vaccination date to September

17, 2018. Amended Petition at 1. On December 14, 2020, the Secretary of Health and Human

Services (“respondent”) filed a Rule 4(c) Report recommending that compensation be awarded,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on December 15, 2020. ECF No. 26; ECF No. 27.




1
 The petition alternately referred to the vaccination date as October 17, 2018, and September 17,
2018. Petition at 1, 2.
            Case 1:20-vv-00428-UNJ Document 35 Filed 02/26/21 Page 4 of 5




I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $90,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered actual

loss of earnings. Therefore, respondent proffers that petitioner should be awarded actual lost

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent

proffers that the appropriate award for petitioner’s lost earnings is $5,545.83. Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following2: a lump sum payment of $95,545.83, representing

compensation for pain and suffering ($90,000.00) and past lost earnings ($5,545.83), in the form

of a check payable to petitioner, Timothy Brophy.




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
         Case 1:20-vv-00428-UNJ Document 35 Filed 02/26/21 Page 5 of 5




III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Timothy Brophy:                       $95,545.83

                                         Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         C. SALVATORE D’ALESSIO
                                         Acting Director
                                         Torts Branch, Civil Division

                                         HEATHER L. PEARLMAN
                                         Acting Deputy Director
                                         Torts Branch, Civil Division

                                         s/ Sarah C. Duncan
                                         SARAH C. DUNCAN
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel: (202) 514-9729
                                         Fax: (202) 616-4310
DATED: January 8, 2021




                                            3
